Citation Nr: 0420610	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  96-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to June 
1974; he died in December 1993.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2002, the Board remanded 
the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the veteran's service personnel 
records indicate that the veteran served onboard the USS 
Hancock off the shores of Vietnam from November 1964 to 
December 1966.  According to a Navy Fitness report dated 
December 1966, the employment of the command included 
Shipyard (RAV) from 13 August to 28 October 1966.    The 
service department was unable to verify whether the veteran's 
service involved duty - or visitation - on land in the 
Republic of Vietnam.  VBA's Adjudication Procedure Manual, 
M21-1, Part III, para. 4.24(e) directs VA to contact the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
if the service department is unable to verify whether the 
veteran's service involved duty - or visitation - on land in 
the Republic of Vietnam.  See M21-1, Part III, para. 4.24(e).  
VA's duty to assist a claimant includes obtaining relevant 
records.  38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Attempt to contact the appellant and 
ask her to provide any evidence in her 
possession that pertains to the claim, to 
include evidence, such as correspondence 
or photographs, showing that the 
veteran's service involved duty - or 
visitation - on land in the Republic of 
Vietnam.

2.  If the appellant does not provide 
evidence showing that the veteran's 
service involved duty - or visitation - 
on land in the Republic of Vietnam, the 
VBA AMC should send a copy of the 
veteran's service personnel records to 
the both the Department of the Navy, 
Headquarters United States Marine Corps, 
Marine Corps Historical Center 1265 
Charles Morris Street, SE., Washington 
Navy Yard, DC 20374-5040 and USASCRUR, 
7798 Cissna Road, Springfield, VA 22150, 
and request that they provide any 
information showing that the veteran or 
other members of the crew of the USS 
HANCOCK (CVA-19) had duty - or visitation 
- on land in the Republic of Vietnam from 
November 1964 to July 1966.  The ships 
logs from the USS HANCOCK (CVA-19) from 
November 7, 1964, to December 20, 1966 
should be obtained.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




